

113 SJ 21 PCS: To authorize the limited and specified use of the United States Armed Forces against Syria.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 166113th CONGRESS1st SessionS. J. RES. 21IN THE SENATE OF THE UNITED STATESSeptember 6, 2013Mr. Menendez, from the
			 Committee on Foreign
			 Relations, reported the following original joint resolution;
			 which was read twice and placed on the calendarJOINT RESOLUTIONTo authorize the limited and specified use
		  of the United States Armed Forces against Syria.Whereas Syria is in material breach of the laws of war by
			 having employed chemical weapons against its civilian population;Whereas the abuses of the regime of Bashar al-Assad have
			 included the brutal repression and war upon its own civilian population,
			 resulting in more than 100,000 people killed in the past two years, 2,000,000
			 Syrian refugees in neighboring countries, and 4,500,000 internally displaced
			 persons in Syria, creating an unprecedented regional crisis and
			 instability;Whereas the Assad regime has the largest chemical weapons
			 programs in the region and has demonstrated its capability and willingness to
			 repeatedly use weapons of mass destruction against its own people, including
			 the August 21, 2013, attack in the suburbs of Damascus in which the Assad
			 regime murdered over 1,000 innocent people, including hundreds of
			 children;Whereas there is clear and compelling evidence of the
			 direct involvement of Assad regime forces and senior officials in the planning,
			 execution, and after-action attempts to cover-up, the August 21, 2013, attack,
			 and hide or destroy evidence of such attack;Whereas the Arab League has declared with regards to the
			 August 21, 2013, incident to hold the Syrian regime responsible for this
			 heinous crime;Whereas the United Nations Security Council, in Resolution
			 1540 (2004), affirmed that the proliferation of nuclear, chemical, and
			 biological weapons constitutes a threat to international peace and
			 security;Whereas in the Syria Accountability and Lebanese
			 Sovereignty Restoration Act of 2003 (Public Law 108–175), Congress found that
			 Syria’s acquisition of weapons of mass destruction threatens the security of
			 the Middle East and the national security interests of the United
			 States;Whereas the actions and conduct of the Assad regime are in
			 direct contravention of Syria's legal obligations under the United Nations
			 Charter, the Geneva Conventions, and the Protocol to the Hague Convention on
			 the Prohibition of the Use in War of Asphyxiating, Poisonous or other Gases,
			 and of Bacteriological Methods of Warfare, done at Geneva June 17, 1925, and
			 also violate the standards set forth in the Convention on the Prohibition of
			 the Development, Production, Stockpiling and use of Chemical Weapons and on
			 their Destruction, done at Paris January 13, 1993;Whereas Syria's use of weapons of mass destruction and its
			 conduct and actions constitute a grave threat to regional stability, world
			 peace, and the national security interests of the United States and its allies
			 and partners;Whereas the objectives of the United States use of
			 military force in connection with this authorization are to respond to the use,
			 and deter and degrade the potential future use, of weapons of mass destruction
			 by the Government of Syria;Whereas, on May 21, 2013, the Committee on Foreign
			 Relations of the Senate passed by a 15-3 vote the Syria Transition Support Act
			 (S. 960), which found that the President's goals of Assad leaving power, an end
			 to the violence, and a negotiated political settlement in Syria are
			 prerequisites for a stable, democratic future for Syria and regional peace and
			 security, but absent decisive changes to the present military balance of power
			 on the ground in Syria, sufficient incentives do not yet exist for the
			 achievement of such goals; andWhereas the President has authority under the Constitution
			 to use force in order to defend the national security interests of the United
			 States: Now, therefore, be it1.Short titleThis joint resolution may be cited as the
			 Authorization for the Use of Military Force Against the Government of
			 Syria to Respond to Use of Chemical Weapons.2.Authorization
			 for use of United States armed forces(a)AuthorizationThe
			 President is authorized, subject to subsection (b), to use the Armed Forces of
			 the United States as the President determines to be necessary and appropriate
			 in a limited and specified manner against legitimate military targets in Syria,
			 only to—(1)respond to the
			 use of weapons of mass destruction by the Government of Syria in the conflict
			 in Syria;(2)deter Syria’s use
			 of such weapons in order to protect the national security interests of the
			 United States and to protect United States allies and partners against the use
			 of such weapons;(3)degrade Syria’s
			 capacity to use such weapons in the future; and(4)prevent the
			 transfer to terrorist groups or other state or non-state actors within Syria of
			 any weapons of mass destruction.(b)Requirement for
			 determination that use of military force is necessaryBefore
			 exercising the authority granted in subsection (a), the President shall make
			 available to the Speaker of the House of Representatives and the President pro
			 tempore of the Senate the President's determination that—(1)the United States
			 has used all appropriate diplomatic and other peaceful means to prevent the
			 deployment and use of weapons of mass destruction by Syria;(2)the Government of
			 Syria has conducted one or more significant chemical weapons attacks;(3)the use of
			 military force is necessary to respond to the use of chemical weapons by the
			 Government of Syria;(4)it is in the core
			 national security interest of the United States to use such military
			 force;(5)the United States
			 has a military plan to achieve the specific goals of—(A)responding to the
			 use of weapons of mass destruction by the Government of Syria in the conflict
			 in Syria;(B)deterring Syria’s
			 use of such weapons in order to protect the national security interests of the
			 United States and to protect United States allies and partners against the use
			 of such weapons;(C)degrading Syria’s
			 capacity to use such weapons in the future; and(D)preventing the
			 transfer to terrorist groups or other state or non-state actors within Syria of
			 any weapons of mass destruction; and(6)the use of
			 military force is consistent with and furthers the goals of the United States
			 strategy toward Syria, including achieving a negotiated political settlement to
			 the conflict.(c)War powers
			 resolution requirements(1)Specific
			 statutory authorizationConsistent with section 8(a)(1) of the
			 War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress declares that this
			 section is intended to constitute specific statutory authorization within the
			 meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)),
			 within the limits of the authorization established under this section.(2)Applicability
			 of other requirementsNothing in this resolution supersedes any
			 requirement of the War Powers Resolution (50 U.S.C. 1541 et seq.).3.LimitationThe authority granted in section 2(a) does
			 not authorize the use of the United States Armed Forces on the ground in Syria
			 for the purpose of combat operations.4.Termination of
			 the authorization for the use of United States Armed ForcesThe authorization in section 2(a) shall
			 terminate 60 days after the date of the enactment of this joint resolution,
			 except that the President may extend, for a single period of 30 days, such
			 authorization if—(1)the President
			 determines and certifies to Congress, not later than 5 days before the date of
			 termination of the initial authorization, that the extension is necessary to
			 fulfill the purposes of this resolution as defined by section 2(a) due to
			 extraordinary circumstances and for ongoing and impending military operations
			 against Syria under section 2(a); and(2)Congress does not
			 enact into law, before the extension of authorization, a joint resolution
			 disapproving the extension of the authorization for the additional 30-day
			 period; provided that any such joint resolution shall be considered under the
			 expedited procedures otherwise provided for concurrent resolutions of
			 disapproval contained in section 7 of the War Powers Resolution (50 U.S.C.
			 1546).5.Statement of
			 policy(a)Changing of
			 momentum on battlefieldIt is the policy of the United States to
			 change the momentum on the battlefield in Syria so as to create favorable
			 conditions for a negotiated settlement that ends the conflict and leads to a
			 democratic government in Syria.(b)Degradation of
			 ability of regime to use weapons of mass destructionA
			 comprehensive United States strategy in Syria should aim, as part of a
			 coordinated international effort, to degrade the capabilities of the Assad
			 regime to use weapons of mass destruction while upgrading the lethal and
			 non-lethal military capabilities of vetted elements of Syrian opposition
			 forces, including the Free Syrian Army.6.Syria strategy(a)In
			 generalNot later than 30
			 days after the date of the enactment of this resolution, the President shall
			 consult with Congress and submit to the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of Representatives an
			 integrated United States Government strategy for achieving a negotiated
			 political settlement to the conflict in Syria, including a comprehensive review
			 of current and planned United States diplomatic, political, economic, and
			 military policy towards Syria.(b)ElementsThe strategy required under subsection (a)
			 shall include—(1)the provision of all forms of assistance to
			 the Syrian Supreme Military Council and other Syrian entities opposed to the
			 government of Bashar Al-Assad that have been properly and fully vetted and
			 share common values and interests with the United States;(2)the provision of all forms of assistance to
			 the Syrian political opposition, including the Syrian Opposition
			 Coalition;(3)efforts to isolate extremist and terrorist
			 groups in Syria to prevent their influence on the future transitional and
			 permanent Syrian governments;(4)security
			 coordination with allies and regional partners including Israel, Jordan and
			 Turkey;(5)efforts to limit
			 support from the Government of Iran and others for the Syrian regime;(6)planning for
			 securing existing chemical, biological, and other weapons supplies; and(7)efforts to
			 address the ongoing humanitarian challenges presented by 2,000,000 Syrian
			 refugees in neighboring countries, and 4,500,000 internally displaced persons
			 in Syria, and related humanitarian needs.7.Congressional
			 notification and reporting(a)Notification
			 and provision of informationUpon the President's determination
			 to use the authority set forth in section 2, the President shall notify
			 Congress, including the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives, of the use of
			 such authority and shall keep Congress fully and currently informed of the use
			 of such authority.(b)ReportsNot
			 later than 10 days after the initiation of military operations under the
			 authority provided by section 2, and every 20 days thereafter until the
			 completion of military operations, the President shall submit to Congress,
			 including the Committee on Foreign Relations of the Senate and the Committee on
			 Foreign Affairs of the House of Representatives, a report on the status of such
			 operations, including progress achieved toward the objectives specified in
			 section 2(a), the financial costs of operations to date, and an assessment of
			 the impact of the operations on the Syrian regime's chemical weapons
			 capabilities and intentions.8.Rule of
			 constructionThe authority set
			 forth in section 2 shall not constitute an authorization for the use of force
			 or a declaration of war except to the extent that it authorizes military action
			 under the conditions, for the specific purposes, and for the limited period of
			 time set forth in this resolution.September 6, 2013Read twice and placed on the calendar